DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/21 was filed after the mailing date of the Final Office Action, mailed 9/20/21 and the RCE filed on 12/20/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
The latest claims set, filed 6/10/21 have not been amended.  Claims 1- 24 are pending.  Claims 9, 12- 13, 20- 21 and 23- 24 have been withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 8, 10- 11, 14- 19 and 22 are being addressed by this Action.  Applicant’s response to the Final Office Action, mailed 9/20/21 includes arguments which are addressed below.
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
1.	Pearson 
In response to applicant’s argument that Pearson does not disclose 
“a) iii) a plurality of suture loops distributed laterally and longitudinally along the luminal flexible graft component when the luminal flexible graft component is not radially constricted, in an arrangement that causes the stent graft to be in a radially constricted position when the suture loops are substantially aligned along a longitudinal axis of the stent graft; and
b) at least one ligature having a proximal end and a distal end, the ligature extending through the suture loops, wherein tension on the ligature or stiffness of the ligature substantially aligns the suture loops along the longitudinal axis of the luminal flexible graft component, thereby at least partially radially constricting the stent graft” required by claim 1                                                                                                 because “There is no disclosure or suggestion in Pearson et al of imposing uneven degrees of radial constraint along the length of the stent graft by threading wire 150 through suture 130 or any component part of suture 130” (See p. 5 of Remarks, filed 12/20/21), the Office respectfully submits that applicant’s arguments are not commensurate with the scope of the claims. 
It is noted that the claim language, “a plurality of suture loops distributed laterally and longitudinally along the luminal flexible graft component when the luminal flexible graft component is not radially constricted” does not provide a frame of reference for the relative to something on the luminal flexible graft component, the claim language merely recites that the plurality of suture loops have a lateral and longitudinal position on the luminal flexible graft.  This is akin to stating that a position on a graph has an x component and a y component and failing to provide a relationship between the x and y components (e.g., an equation such as y=mx+b).  Since any suture loop in any position on a luminal flexible graft component necessarily has a lateral and longitudinal position, the claim language, “a plurality of suture loops distributed laterally and longitudinally along the luminal flexible graft component when the luminal flexible graft component is not radially constricted” merely requires more than one suture loop positioned anywhere on a luminal flexible graft component in the not radially constricted configuration.
It is noted that applicant’s Specification states, “Ligature suture loops 36 are distributed along proximal portion 38 of luminal flexible graft component 14 and are distributed laterally and longitudinally relative to each other in an arrangement that causes the stent graft to be in a radially constricted position when suture loops 36 are substantially longitudinally aligned, thereby at least partially radially constricting stent graft 12, as shown in FIG. 1B” in P. [0047] (emphasis added). 
Moreover, applicant’s argument that Pearson’s disclosure does not impose uneven degrees of radial constraint along the length of the stent graft by threading wire 150 through suture 130 or any component part of suture 130 is indicative of the features upon which applicant relies (at least one suture loop of the plurality of suture loops is laterally displaced from an adjacent suture loop of the plurality of suture loops such that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
2.	Roeder
In response to applicant’s argument that Roeder does not disclose 
“a) iii) a plurality of suture loops distributed laterally and longitudinally along the luminal flexible graft component when the luminal flexible graft component is not radially constricted, in an arrangement that causes the stent graft to be in a radially constricted position when the suture loops are substantially aligned along a longitudinal axis of the stent graft; and
b) at least one ligature having a proximal end and a distal end, the ligature extending through the suture loops, wherein tension on the ligature or stiffness of the ligature substantially aligns the suture loops along the longitudinal axis of the luminal flexible graft component, thereby at least partially radially constricting the stent graft” required by claim 1                                                                                                 because the spatial relationship of suture loops will not change from “one where there is both a lateral and longitudinal distribution among the loops when a luminal flexible graft component is not radially constricted, to one where there is only a longitudinal distribution of those suture loops when the luminal flexible radial component is radially constricted by a ligature extending through the suture loops” (See p. 7 of Remarks, filed 
As noted above, claim 1 does not positively recite a spatial relationship between and among the suture loops.  Since the claims do not require a spatial relationship wherein at least one of the plurality of suture loops is laterally distributed relative to an adjacent one of the plurality of suture loops such that radial constriction via a ligature changes the spatial relationship by substantially aligning all of the plurality of suture loops along the longitudinal axis, applicant’s argument that Roeder fails to include such a feature is inapposite.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the claimed invention does not read on embodiments where a plurality of loops are selectively chosen from a larger grouping for the purpose of comporting with the limitations of the claim because to do so would render the claim anticipated by any means that would result in radial contraction, such as by directing a wire through the stitching of a luminal graft fabric (See p. 7 of Remarks, filed 12/20/21), the Office respectfully submits that the broadest reasonable interpretation of the claim as written generally does render the claim anticipated by practically any reference teaching an arrangement of a plurality of suture loops that would result in radial contraction. 
In response to applicant’s argument that, as best understood by the examiner, distribution of suture loops inherently must be a reference to points of attachment to constitute a limitation to the claim (See p. 7 of Remarks, filed 12/20/21), the Office 
In response to applicant’s argument that the “loops” of Roeder are not identified as “suture loops,” (See p. 8 of Remarks, filed 12/20/21), the Office points out that P. [0048] to Roeder defines a plurality of diameter reducing connectors 140 as being formed by a plurality of loops 141 defined by sutures, wire loops or the like.  As such, diameter reducing connectors 140 are interpreted as loops.  Additionally, Roeder specifically labels reference number 160 as suture loops (160) (P. [0056]).  Thus, a plurality of suture loops (140, 160) are distributed laterally and longitudinally when the flexible graft component is not radially constricted (See Fig. 1) and tension on the ligature substantially aligns the suture loops along the longitudinal axis in the at least partially radially constricted configuration (See Fig. 2), and as such, the requirements of the claim have been met.
3.	Upon further consideration of applicant’s arguments, a new rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kratzberg et al. (US Pub. No. 2012/0172965 A1) is presented below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5, 15- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US Pub. No. 2013/0289713 A1).  Pearson was cited in the Non-Final Office Action, mailed 3/17/2020.
Regarding claim 1, Pearson discloses a stent graft system, comprising:
a)    a stent graft (100) (Figs. 1, 5- 7, 9- 14) that includes
i)    a luminal flexible graft component (102) (Figs. 1, 3- 6, 9) defining a proximal open end and a distal open end, and having an outside surface and an inside surface extending from the proximal end to the distal end, the inside surface defining a lumen having a longitudinal axis,
ii)    a plurality of stents (112, 119, 104, 124, 126) (Figs. 1, 3- 7, 9- 14) distributed longitudinally along the luminal flexible graft component (102), and
iii)    a plurality of suture loops (130, 136, 138, 140) (See Fig. 2) distributed laterally and longitudinally along the luminal flexible graft component (102) in an arrangement (See Fig. 5) that causes the stent graft (100) to be in a radially constricted position when the suture loops (130, 136, 138, 140) are substantially aligned along a longitudinal axis of the stent graft (100) (Figs. 2, 5) (Ps. [0032] - - circumferentially constraining sutures 130 function to circumferentially constrain stent-graft 100; because first thread 132 of first loop 136 is fixed to a stent 104 at 148, pulling second thread 134 of second loop 138 and first thread 132 of first loop 136 along with it causes first thread 132 of first loop 136 to circumferentially close or tighten or shrink stent-graft 100 in the area of circumferentially constraining suture 130, as also shown in FIG. 5); and

Regarding claim 2, Pearson further discloses wherein the plurality of stents (112, 119, 104, 124, 126) are formed of a shape memory alloy (P. [0026]).
Regarding claim 3, Pearson further discloses wherein the luminal flexible graft (102) component defines a fenestration (117) (Fig. 1) (P. [0023]).
Regarding claim 4, Pearson further discloses wherein at least a portion of each of the plurality of stents (112, 119, 104, 124, 126) include struts (115, 105) (Figs. 1, 3A- 3C) that are joined at opposite ends to define distal and proximal apices (113A, 113B) (Figs. 1, 5- 7, 9- 14), and wherein the stents (112, 119, 104, 124, 126) are fixed circumferentially about the luminal flexible graft component (102) (P. [0022]).
Regarding claim 5, Pearson further discloses wherein at least a portion of the suture loops (130, 136, 138, 140) are nested between adjoining struts of a respective stent (115, 105) (See Fig. 3C) (P. [0030]).
Regarding claim 15, Pearson further discloses wherein the ligature (150) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0035]).
Regarding claim 16, Pearson further discloses wherein the ligature (150) is a wire (P. [0035]).
Regarding claim 17, Pearson further discloses wherein the wire (150) includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0035]).
Regarding claim 18, Pearson further discloses wherein the shape memory alloy is nitinol (P. [0035]).  It is noted that applicant has not positively recited a shape-memory alloy in claim 17.
Regarding claim 19, Pearson further discloses further including a handle (described, not shown) (P. [0035]) from which the ligature (150) extends (P. [0035]), and a guidewire catheter (882, 884) (Figs. 8- 10) supporting the stent graft (100).
Regarding claim 22, Pearson further discloses wherein at least a portion of the suture loops (130, 136, 138, 140) and at least one associated ligature (150) extending through the suture loops (136, 138, 140) are at the outside surface of the stent graft (100) (See Fig. 6).
Claim(s) 1- 2, 4- 8, 10- 11, 14- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US Pub. No. 2014/0180378 A1).  Roeder was cited in the Non-Final Office Action, mailed 3/17/2020.

    PNG
    media_image1.png
    915
    866
    media_image1.png
    Greyscale

Regarding claim 1, Roeder discloses a stent graft system, comprising:
a)    a stent graft (112) (Figs. 1- 2, 5- 12) that includes
i)    a luminal flexible graft component (120) (Figs. 1, 4) defining a proximal open end (P) (See Annotated Fig. 1) (P. [0043] - - nose cone 102 end) and a distal open end (D) (P. [0043] - -distal leg 116 end), and having an outside 
ii)    a plurality of stents (130a- d, 131) (Figs. 1- 2, 5-9) distributed longitudinally along the luminal flexible graft component (120), and
iii)    a plurality of suture loops (140a- b, 160) (Figs. 1- 3, 5- 9) (Ps. [0048] - - diameter reducing connectors 140, suture loops 160) distributed laterally and longitudinally along the luminal flexible graft component (120)  when the luminal graft component is not radially constricted (See Fig. 1) in an arrangement that causes the stent graft (112) to be in a radially constricted position (Fig. 2) when the suture loops (140a- b, 160) are substantially aligned along a longitudinal axis of the stent graft (112); and
b)    at least one ligature (150) (Figs. 1- 9) having a proximal end and a distal end, the ligature (150) extending through the suture loops (140a- b, 160) (See Fig. 2), wherein tension on the ligature (150) or stiffness of the ligature (150) substantially aligns the suture loops (140a- b, 160) along the longitudinal axis of the luminal flexible graft component (See Annotated Fig. 1 - - showing suture loops substantially aligned with the longitudinal axis), thereby at least partially radially constricting the stent graft (112).
Regarding claim 2, Roeder further discloses wherein the plurality of stents (130a- d, 131) are formed of a shape memory alloy (P. [0044]).
Regarding claim 4, Roeder further discloses wherein at least a portion of each of the stents (130a- d, 131) include struts that are joined at opposite ends to define distal and proximal apices (P. [0044] - - zigzag configuration that comprising a plurality of structural members connected together at their ends by bends), and wherein the 
Regarding claim 5, Roeder further discloses wherein at least a portion of the suture loops (140a- b, 160) are nested between adjoining struts of a respective stent (130a- d, 131) (See Fig. 1).
Regarding claim 6, Roeder further discloses wherein a majority of the suture loops (140a- b, 160) are closer to the proximal end of the stent graft (P) than the distal end of the stent graft (D) (See Fig. 1 showing 12 suture loops 140a-b that are closer to the proximal end (P) and 9 suture loops that are closer to the distal end (D)).
Regarding claim 7, Roeder further discloses wherein at least one suture loop (140a- b, 160) is closer to the distal end of the stent graft (D) than to the proximal end of the stent graft (P) (See any suture loop labeled as 160).
Regarding claim 8, Roeder further discloses wherein the plurality stents (130a- d, 131) that are radially constricted by the ligatures (150) are radially self-expanding (P. [0059]).
Regarding claim 10, Roeder further discloses wherein a plurality of ligatures (150) extend through the suture loops (140a- b, 160), each ligature (150) extending through a portion of the suture loops (140a- b, 160) predominately distributed at a distinct longitudinal section of the luminal flexible graft component (120), whereby independent selective tension or withdrawal of each ligature (150) will independently control radial expansion of the plurality of stents (130a- d, 131) from the constricted position (Fig. 2) to an expanded position at each respective longitudinal 
Regarding claim 11, Roeder further discloses wherein the plurality of stents (130a- d, 131) that are radially constricted by the ligatures (150) of at least one longitudinal section are radially self-expanding (P. [0059]).
Regarding claim 14, Roeder further discloses wherein at least a portion of the ligatures (150) are sufficiently rigid to maintain the plurality of stents of the respective longitudinal section (130a- d, 131) in the constricted position (See Figs. 5- 9) (Ps. [0053]- [0055]).
Regarding claim 15, Roeder further discloses wherein the ligature (150) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0053]).
Regarding claim 16, Roeder further discloses wherein the ligature (150) is a wire (P. [0053]).
Regarding claim 17, Roeder further discloses wherein the wire (150) includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0053]).
Regarding claim 18, Roeder further discloses wherein the shape memory alloy is nitinol (P. [0053]).  It is noted that applicant has not positively recited a shape-memory alloy in claim 17.
Regarding claim 19, Roeder further discloses further including a handle (discussed, not shown) (P. [0053]) from which the ligature (150) extends, and a 
Regarding claim 22, Roeder further discloses wherein at least a portion of the suture loops (140a- b, 160) and at least one associated ligature (150) extending through the suture loops are at the outside surface of the stent graft (112) (See Figs. 1, 4).
Claim(s) 1- 8, 10- 11, 14- 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kratzberg et al. (US Pub. No. 2012/0172965 A1).

    PNG
    media_image2.png
    791
    871
    media_image2.png
    Greyscale

Regarding claim 1, Kratzberg discloses a stent graft system, comprising: 

i) a luminal flexible graft component (112, 120) (Figs. 1- 1b, 3a- 5, 6, 9- 10) (P. [0057] - - stent-graft 112 includes a tubular graft material 120) defining a proximal open end and a distal open end (See Annotated Fig. 1b showing left side of the dashed line as the approximate proximal half of the device and showing the right side of the dashed lines as the approximate distal half of the device), and having an outside surface and an inside surface extending from the proximal end to the distal end (P. [0061] - - exterior and interior of graft 120), the inside surface defining a lumen having a longitudinal axis (“A”) (See Annotated Fig. 1b) (Ps. [0035], [0045], [0056] - - Kratzberg defines proximal as generally toward or closer to the heart (nose cone 102 is located in the proximal half of the stent-graft 112 as shown in Annotated Fig. 1b) and distal as generally away from the heart; central axis of the stent-graft 112 is spaced away from a central axis of the cannula 106), 
ii) a plurality of stents (130a, 130b, 130c, 130d, 131) (Figs. 1b, 3, 4, 5, 6) distributed longitudinally along the luminal flexible graft component (112, 120), and 
iil) a plurality of suture loops (140a, 140b, 140c, 140d, 140e, 140f) (Figs. 1b, 3, 4- 5, 8- 9) (P. [0059] - - plurality of diameter reducing connectors 140, which may be formed by sutures) distributed laterally and longitudinally along the luminal flexible graft component (112) when the luminal flexible graft component (112, 120) is not radially constricted (See Fig. 4) (P. [0062] - -ligature (160) extends from suture loop 140a circumferentially downward toward suture loop 
b) at least one ligature (160) (Figs. 1, 4- 6, 8- 9) (P. [0053] - - one or more diameter reducing members 160) having a proximal end and a distal end, the ligature (160) extending through the suture loops (140a, 140b, 140c, 140d, 140e, 140f), wherein tension on the ligature (160) or stiffness of the ligature (160) substantially aligns the suture loops (140a, 140b, 140c, 140d, 140e, 140f) along the longitudinal axis of the luminal flexible graft component (112, 120), thereby at least partially radially constricting the stent graft (Figs. 5- 8) (P. [0060] - - when the diameter reducing connectors 140 are drawn toward each other by a diameter reducing member 160, a gather 162 (see e.g., FIG. 5) is formed in the graft 120 that is clocked roughly 120 degrees away from the tangent line 123a on one or both of the first and second sides 121, 122)
Regarding claim 2, Kratzberg further discloses wherein the plurality of stents (130a, 130b, 130c, 130d) are formed of a shape memory alloy (P. [0050] - - materials with elastic memory properties, such as NITINOL).
 Regarding claim 3, Kratzberg further discloses wherein the luminal flexible graft component (1120, 120) defines a fenestration (170a, 170b, 170c, 170d) (Fig. 4) (P. [0062] - - fenestrations 170a-d disposed in the proximal portion 124 of the graft 120).
Regarding claim 4, Kratzberg further discloses wherein at least a portion of each of the plurality of stents (130a, 130b, 130c, 130d, 131) include struts that are joined at opposite ends to define distal and proximal apices, and wherein the stents (130a, 130b, 130c, 130d, 131) are fixed circumferentially about the luminal flexible graft component (112, 120) (See Fig. 1b) (P. [0050] - - stents 130 and sealing stents 131 may be formed from a single or multiple wires having a zigzag shape).
Regarding claim 5, Kratzberg further discloses wherein at least a portion of the suture loops (140a, 140b, 140c, 140d, 140e, 140f) are nested between adjoining struts of a respective stent stents (130a, 130b, 130c, 130d, 131) (See Fig. 1b) (P. [0050] - - suture loops located between struts forming zig zag shape).
Regarding claim 6, Kratzberg further discloses wherein a majority of the suture loops (140a, 140b, 140c, 140d, 140e, 140f) are closer to the proximal end of the stent graft (PE) than the distal end of the stent graft (DE) (See Annotated Fig. 1b showing four suture loops in the approximate proximal half of the device as opposed to two suture loops in the approximate distal half of the device).
Regarding claim 7, Kratzberg further discloses wherein at least one suture loop (140a, 140b, 140c, 140d, 140e, 140f) is closer to the distal end of the stent graft (DE) 
Regarding claim 8, Kratzberg further discloses wherein the plurality of stents (130a, 130b, 130c, 130d, 131) that are radially constricted by the ligatures (160) are radially self-expanding (P. [0050] - - a plurality of self-expanding stents 130 and self-expanding sealing stents 131).
Regarding claim 10, Kratzberg further discloses wherein a plurality of ligatures (160) extend through the suture loops (140a, 140b, 140c, 140d, 140e, 140f) (P. [0060] - - while only one side of the stent-graft 112 corresponding to the half 121 is shown in FIGS. 1b-6, the stent-graft 112 may be constructed in a mirror image configuration about the tangent line 123a such that there is at least a second ligature extending through suture loops in same zig zag pattern), each ligature (160) extending through a portion of the suture loops (140a, 140b, 140c, 140d, 140e, 140f) predominately distributed at a distinct longitudinal section of the luminal flexible graft component (L1, L2, L3) (See Annotated Fig. 1b), whereby independent selective tension or withdrawal of each ligature (160) will independently control radial expansion of the plurality of stents (130a, 130b, 130c, 130d, 131) from the constricted position to an expanded position at each respective longitudinal section of the stent graft. (See Figs. 8 and 9) (P. [0072] - - stents at the proximal end location 180 are released first, and subsequently, stents at the intermediate location 126 (labeled in Fig. 4) are released as shown in Figs. 8 and 9 respectively).
Regarding claim 11, Kratzberg further discloses wherein the plurality of stents (130a, 130b, 130c, 130d, 131) that are radially constricted by the ligatures (160) of at 
Regarding claim 14, Kratzberg further discloses wherein at least a portion of the ligatures (160) are sufficiently rigid to maintain the plurality of stents (130a, 130b, 130c, 130d, 131) of the respective longitudinal section (L1) in the constricted position (Figs. 5- 8) (P. [0062] - - diameter reducing members 160 formed from a wire made from a titanium alloy, such as Nitinol, that maintains plurality of stents in constricted position until deployment as shown in Figs. 8- 9 are interpreted as sufficiently rigid). 
Regarding claim 15, Kratzberg further discloses wherein the ligature (160) includes at least one member selected from the group consisting of a wire, a thread and a cord (P. [0053] - - one or more diameter reducing members 160 and a locking member 150, all of which may be formed as trigger wires or the like).
Regarding claim 16, Kratzberg further discloses wherein the ligature (160) is a wire (P. [0053] - - one or more diameter reducing members 160 and a locking member 150, all of which may be formed as trigger wires or the like).
Regarding claim 17, Kratzberg further discloses wherein the wire includes at least one member selected from the group consisting of a shape-memory alloy, stainless steel, a polymer and plastic (P. [0062] - - diameter reducing member 160 may be formed from a suture, a wire made from a titanium alloy, such as Nitinol, or other flexible elongate mono or multifilament member of suitable tensile strength).
Regarding claim 18, Kratzberg further discloses wherein the shape memory alloy is nitinol (P. [0062] - - diameter reducing member 160 may be formed from a 
Regarding claim 19, Kratzberg further discloses further including a handle (See Fig. 1a) (P. [0017] - -control handle arrangement of the delivery system of FIG. 1) from which the ligature (160) extends, and a guidewire catheter (10) supporting the stent graft (100) (Fig. 1) (P. [0044]).
Regarding claim 22, Kratzberg further discloses wherein at least a portion of the suture loops (140a, 140b, 140c, 140d, 140e, 140f) and at least one associated ligature (160) extending through the suture loops (140a, 140b, 140c, 140d, 140e, 140f) are at the outside surface of the stent graft (100) (See Figs. 1b, 4) (P. [0062] - - the diameter reducing member 160 extends along either an internal or external surface of the stent-graft 112, 120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub. No. 2014/0180378 A1) in view of Pearson et al. (US Pub. No. 2013/0289713 A1).
Regarding claim 3, Roeder discloses the apparatus of claim 2, but Roeder does not disclose a fenestration.

(claim 3) wherein the luminal flexible graft component (102) (Fig. 1) defines a fenestration (117) (Fig. 1) (P. [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the Roeder flexible luminal graft component in order to include a fenestration as taught by Pearson because it would allow the stent graft disclosed by Roeder to be positioned within the aorta distal of the superior mesenteric artery (SMA) and to extend around and/or frame the ostium of the SMA (Pearson - - P. [0023]).  The motivation for the modification would have been to avoid blockage of blood flow into the superior mesenteric artery (SMA) (Pearson - - P. [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KANKINDI RWEGO/           Examiner, Art Unit 3771